PER CURIAM.
Petitioner Chay Alexander challenges his bond totaling $1,251,100.00 on charges of trafficking in oxycodone (two counts), and one count of trafficking in hydrocodone, possession of alprazolam with intent to sell or deliver, and resisting/obstructing a police officer without violence. Petitioner seeks habeas corpus relief in this court on the grounds that the total amount of the bond set is excessive in light of his financial circumstances. It is well settled that excessive bond is tantamount to no bond, and that an appellate court will grant relief where the petitioner shows that the amount of bond set is unreasonable under the circumstances. See Luyao v. Mascara, 815 So.2d 748 (Fla. 4th DCA 2002); Brazil v. Jenne, 755 So.2d 784 (Fla. 4th DCA 2000).
Here, the petitioner has demonstrated that the amount of bond was unreasonable. Petitioner testified at the bond hearing that he worked as a barber earning about $17,000 annually. He said he did not own a home or real property, and had no other assets with which to post bond. He testified that he has resided in the county for more than 30 years, and had between 20 and 25 relatives living in the community. No evidence was presented suggesting that he would fail to appear in court. Even though petitioner was shown to be a convicted felon, we find that the bond set in this case was excessive. Therefore, we grant the petition and return it to the trial court for a new determination on reasonable bond in a reduced amount.

Petition Granted.

POLEN, TAYLOR, and DAMOORGIAN, JJ., concur.